               IN THE UNITED STATES DISTRICT
            COURT FOR THE DISTRICT OF COLORADO
                   Judge Daniel D. Domenico

    Case No. 1:16-cv-01763-DDD-MEH

    ESTATE OF PAUL CASTAWAY, by and through Lillian Castaway
    a/k/a Lynn Eagle Feather,

         Plaintiff,
    v.

    MICHAEL TRAUDT,

         Defendant.


             ORDER GRANTING SUMMARY JUDGMENT


         After threatening and injuring his mother with a knife, Paul
Castaway fled to a nearby neighborhood where he was chased by De-
fendant Denver Police Officer Michael Traudt. When Mr. Castaway
turned, walked toward Officer Traudt and refused to drop the knife, Of-
ficer Traudt shot and killed him. Mr. Castaway’s estate brought suit,
and the sole remaining claim alleges unconstitutional use of deadly force
in violation of the Fourth Amendment. Before the Court is Officer
Traudt’s motion for summary judgment on qualified immunity grounds.
Because the Plaintiff has not shown a violation of Mr. Castaway’s clearly
established constitutional rights under the facts of this case, the Court
GRANTS the motion.

                            BACKGROUND

         Viewed in the light most favorable to the Plaintiff, the record
shows the following.1 On July 12, 2015, Paul Castaway attacked his

1     Plaintiff has not, contrary to the Court’s Civil Practice Standards,
addressed Defendant’s fact statement with the required “Response to
mother, Lynn Eagle Feather, at her home by placing a knife to her
throat, causing her to flee to the nearby Denver Indian Center on Mor-
rison Road. Defendant Officer Michael Traudt and Officer Jerry Lara,
who were partnered that day, were dispatched to respond. As the officers
were on their way, the dispatcher described the incident as a “stabbing”
because the knife had broken Ms. Eagle Feather’s skin.

      When the officers arrived at the Indian Center, Ms. Eagle Feather
showed them a small, but visible, puncture wound on her neck. She told
the officers that Mr. Castaway entered her apartment without her per-
mission, appeared to be drunk or high and extremely angry, poked her
in the throat with a knife, and threatened her life and the lives of her
two young grandchildren who were with her. She also told Officers Lara
and Tradut she was “scared to death” of her son and “afraid that he [was]
going to take [her] life”; he was mentally ill, on drugs, and an alcoholic;
he had previously assaulted her; and he needed to go to prison to get
help “before he hurts somebody else.” Ms. Eagle Feather told the officers
that Mr. Castaway might still be in her apartment.

      Upon entering Mr. Castaway’s information into a law enforce-
ment computer database, the officers learned that Ms. Eagle Feather


Statement of Undisputed Material Facts.” See DDD Civ. P.S. III.E.1.d.
Rather, he accepts, for the sake of argument, that certain facts, as pre-
sented by Defendant, are not disputed. (See Doc. 89, at 5, 8, 10.) He also
hasn’t supplied evidentiary support for any facts he argues are in dis-
pute. Cf. Fed. R. Civ. P. 56(c) and (e). The following facts are taken from
a 911 call (Doc. 83-1), affidavits of Officers Traudt and Lara (Docs. 83-2,
83-3), a dispatch call (Doc. 83-4), a video statement by Ms. Eagle Feather
(Doc. 83-5), a picture of the knife (Doc. 83-6), a deposition of a minor
witness (Doc. 83-8), a video of the shooting (Docs. 83-7, 89-1), the expert
report of Jeffery J. Noble (Doc. 83-9), police radio transmissions (Doc.
83-10), and the deposition of Carmelita Nichole Arellano-Black Elk (Doc.
83-11). The video of the shooting, which is relied upon by both parties,
is the only evidence supplied by Plaintiff in this case.

                                   -2-
had a protection order against him, and that he was wanted on two ac-
tive arrest warrants: one for “assault, kidnapping, hit & run/domestic
violence” and one for a failure to appear in a municipal case.

      By that time, Sergeant Tim Hyatt had arrived and offered to
check the apartment with Officers Lara and Traudt, which they did. But
before they left, Carmelita Nichole Arellano-Black Elk informed them
that Mr. Castaway had left the apartment, approached her car carrying
a knife and threatened to kill her, and that he might have gone back
inside.2 Once inside the apartment, Officer Traudt observed signs of an
altercation, including broken glass and the living room in disarray. Mr.
Castaway was not there, and the officers returned to the Indian Center
where Ms. Eagle Feather asked to press charges. After completing the
interview, Ms. Eagle Feather asked the officers to accompany her back
to her apartment to ensure that Mr. Castaway had not returned because
she was afraid that he would return and kill her. Ms. Eagle Feather
preferred to walk back to her apartment, so the officers planned to meet
her there in their patrol car.




2      Ms. Arellano-Black Elk testified at deposition that her 13-year-
old niece, who had driven with her to come pick up the kids at the apart-
ment at Ms. Eagle Feather’s request, “hopped in the car. She’s all, Nina,
roll up your window, shut your door right away. And I did. And [Mr.
Castaway] went on my niece’s side first to open the door. And then he
walked around to my side and tried to open the door. And he was at the
windshield, banging on it, talking stuff to me, saying he was going to kill
me, and all kinds of stuff.” (Doc. 83-11, at 31:13–18.) Ms. Arellano-Black
Elk “informed [Officer Traudt] that Mr. Castaway had come out of the
apartment and approached her car carrying a knife and that he might
have gone back inside the apartment.” (Doc. 83-2 ¶ 7.) Officer Traudt
was also “advised by dispatch that [Ms. Arellano-Black Elk] had also
called 911 because, based on Mr. Castaway’s conduct, she was concerned
for the safety of her children.” (Id.)

                                   -3-
        As the officers were approaching her apartment, Ms. Eagle
Feather pointed out Mr. Castaway across Morrison Road, and the offic-
ers drove to his location. As they started to get out of the car, Mr. Cast-
away saw them and started quickly walking away, eventually breaking
into a run. Officer Traudt yelled, “Denver police. Stop.” But Mr. Casta-
way ran into a nearby trailer park through an opening in a chain link
fence. Officer Lara followed Mr. Castaway and Officer Traudt ran par-
allel along the fence line, then jumping the fence to enter the trailer
park.

        Officer Traudt noticed that Mr. Castaway was carrying a knife in
his right hand, which he estimated to be twelve to eighteen inches long.3
The officers ordered Mr. Castaway to drop the knife and get on the
ground, but he instead put the knife to his own throat while “bobbing”
in place. Officer Traudt drew his gun and yelled, “Drop the knife! Drop
the knife! Drop the knife.” Mr. Castaway responded, “Kill me, pussy. Kill
me, you fucking pussy” about three or four times before turning and run-
ning away.

        Officer Traudt re-holstered his weapon and again gave chase. Mr.
Castaway paused briefly for a second time, but when Officer Traudt or-
dered him to drop the knife, Mr. Castaway did not comply and began
running away again. During the pursuit, Officer Traudt noticed that
children were present in the area, and he yelled for them to return to
their homes.4 Mr. Castaway ran around a corner, and behind a fence,
and both officers lost sight of him.



3     Photos of the knife taken after the incident confirm that it was
twelve inches long with a seven-and-one-half-inch blade. (Doc. 83-6.)
4     One of the children, Armando Anguiano Quiroz, thinking Plaintiff
was running straight toward him, testified that he ran into a nearby
                                   -4-
       Officers Traudt and Lara drew their guns and, as they turned the
corner and came within approximately ten feet of Mr. Castaway, he be-
gan advancing towards them with the knife held to his neck. Children
ran to the area behind the officers. Officer Traudt immediately ordered
Mr. Castaway to drop the knife and Officer Lara ordered him to get on
the ground, but Mr. Castaway did not comply with either command. Of-
ficer Lara holstered his firearm to switch to his TASER, and Mr. Casta-
way began quickly walking toward Officer Traudt. Both officers contin-
ued backing up to create space while ordering Mr. Castaway to stop and
to drop the knife.

       Moving backward, Officer Traudt brushed into a garbage can and
walked over a speed bump, which he describes as causing him to lose his
footing and to feel like he might be running out of space to retreat. Mr.
Castaway continued advancing, and when he was approximately five to
six feet away,5 Officer Traudt fired three shots in quick succession—all
of which struck Mr. Castaway, who fell to the ground and died from his
injuries.

       The length of the interaction with Mr. Castaway, from the time
the officers first radioed the foot chase until they radioed shots had been
fired, was forty-two seconds.




laundromat for fear that Mr. Castaway might try to use him as a hos-
tage. It is not asserted that Quiroz’s fear was known to Officer Traudt
at the time of the shooting, and the Court does not treat it as if it were.
5      Officer Traudt states he believed Mr. Castaway had moved the
knife away from his own throat, though this is not clear from the video
evidence because Mr. Castaway is facing away from the camera.
                                   -5-
                      PROCEDURAL HISTORY

      On June 11, 2016, Mr. Castaway’s estate filed this action, by and
through Ms. Eagle Feather, against the City and County of Denver, Of-
ficers Traudt and Lara in their personal and official capacities, and
then-Police Chief Robert C. White in his personal and official capacities.
(Doc. 1.) On October 10, 2016, Defendants moved to dismiss for failure
to state a claim and on qualified immunity grounds. (Doc. 19.) On Sep-
tember 28, 2017, Judge Wiley Y. Daniel6 granted the motion in part,
dismissing the entire action except the excessive force claim brought
pursuant to 42 U.S.C. § 1983 against Officer Traudt in his individual
capacity. (Doc. 33.) The case was then delayed significantly while Mr.
Castaway’s estate obtained certain documentation from the Denver Pro-
bate Court. (See Docs. 63–67.) On September 12, 2019, Officer Traudt
filed this motion for summary judgment on qualified immunity grounds.
(Docs. 83, 89, 91.) The motion is ripe for review.

                               ANALYSIS

      I.     Summary Judgment Standards

      The purpose of summary judgment is to assess whether trial is
necessary. White v. York Int’l Corp., 45 F.3d 357, 360 (10th Cir. 1995).
Summary judgment is appropriate if there is no genuine dispute of ma-
terial fact and the movant is entitled to judgment as a matter of law.
Fed. R. Civ. P. 56(c); Adamson v. Multi Cmty. Diversified Servs., Inc.,
514 F.3d 1136, 1145 (10th Cir. 2008). A fact is material if it could affect
the outcome of the suit under the governing law; a dispute of fact is gen-
uine if a rational jury could find for the nonmoving party on the evidence


6     This case was reassigned to the undersigned on May 20, 2019 fol-
lowing Judge Daniel’s passing.

                                   -6-
presented. Id. If a reasonable juror could not return a verdict for the
nonmoving party, summary judgment is proper and there is no need for
a trial. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). On a motion
for summary judgment, the moving party bears the burden of demon-
strating no genuine issue of material fact exists. Adamson, 514 F.3d at
1145.

        In deciding whether the moving party has carried its burden,
courts do not weigh the evidence and instead must view it and draw all
reasonable inferences from it in the light most favorable to the nonmov-
ing party. Adamson, 514 F.3d at 1145. But neither unsupported conclu-
sory allegations nor mere scintillas of evidence are enough to demon-
strate a genuine dispute of material fact on summary judgment. Maxey
v. Rest. Concepts II, LLC, 654 F. Supp. 2d 1284, 1291 (D. Colo. 2009). “If
a party fails to properly support an assertion of fact or fails to properly
address another party’s assertion of fact, a court may . . . consider the
fact undisputed for the purposes of the motion.” Fed. R. Civ. P. 56(e)(2).

        II.     Qualified Immunity

        Under 42 U.S.C. § 1983, a person acting under color of state law
who “subjects, or causes to be subjected, any citizen of the United States
. . . to the deprivation of any rights, privileges, or immunities secured by
the Constitution and laws, shall be liable to the party injured.” “Individ-
ual defendants named in a [Section] 1983 action may raise a defense of
qualified immunity, which shields public officials from damages actions
unless their conduct was unreasonable in light of clearly established
law.” Estate of Booker v. Gomez, 745 F.3d 405, 411 (10th Cir. 2014)
(cleaned up).




                                    -7-
      “Once an individual defendant asserts qualified immunity, the
plaintiff carries a two-part burden to show: (1) that the defendant’s ac-
tions violated a federal constitutional or statutory right, and, if so, (2)
that the right was clearly established at the time of the defendant’s un-
lawful conduct.” Gutierrez v. Cobos, 841 F.3d 895, 900 (10th Cir. 2016)
(quotations omitted). “This is a heavy burden. If the plaintiff fails to sat-
isfy either part of the inquiry, the court must grant qualified immun-
ity.” Carabajal v. City of Cheyenne, 847 F.3d 1203, 1208 (10th Cir. 2017).

      In this case, Officer Traudt argues both that he did not use un-
reasonable force in violation of the Fourth Amendment, and, even if he
did, that the law was not clearly established such that he should have
known that the amount of force he used was unconstitutional. Because
the Court concludes that even viewing the facts in the light most favor-
able to the plaintiff, Officer Traudt’s actions did not violate clearly es-
tablished law, it does not address the parties’ other arguments.

      III.   Clearly Established Law

      ‘‘Qualified immunity attaches when an official’s conduct does not
violate clearly established statutory or constitutional rights of which a
reasonable person would have known.’’ White v. Pauly, 137 S.Ct. 548,
551 (2017) (alterations and internal quotation marks omitted). What is
“clearly established” depends largely “upon the level of generality at
which the relevant ‘legal rule’ is to be identified.” Anderson v. Creighton,
483 U.S. 635, 639 (1987). “A plaintiff may show clearly established law
by pointing to either a Supreme Court or Tenth Circuit decision, or the
weight of authority from other courts, existing at the time of the alleged
violation.” T.D. v. Patton, 868 F.3d 1209, 1220 (10th Cir. 2017).7 Courts


7      It does not alter the outcome of this case, but it is worth noting
that the Supreme Court has called into question circuit courts’ definitive
                                    -8-
must not define “clearly established law at a high level of general-
ity.” Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011). Instead, “the clearly
established law must be ‘particularized’ to the facts of the case.” White,
137 S.Ct. at 552 (quoting Anderson, 483 U.S. at 640).

      To be clearly established, “existing precedent must have placed
the statutory or constitutional question beyond debate.” White, 137 S.Ct.
at 551 (quotation omitted). Although there need not be a “case directly
on point,” id. (quoting Mullenix v. Luna, 136 S.Ct. 305, 308 (2015)), an
“officer ‘cannot be said to have violated a clearly established right unless
the right’s contours were sufficiently definite that any reasonable official
in his shoes would have understood that he was violating it.’” City & Cty.
of San Francisco v. Sheehan, 135 S.Ct. 1765, 1774 (2015) (brackets omit-
ted; quoting Plumhoff v. Rickard, 134 S.Ct. 2012, 2023 (2014)).

       “The dispositive question is whether the violative nature of par-
ticular conduct is clearly established.” Mullenix, 136 S.Ct. at 308 (em-
phasis in original; quotations omitted). “Otherwise, ‘plaintiffs would be
able to convert the rule of qualified immunity into a rule of virtually
unqualified liability simply by alleging violation of extremely abstract
rights.’” White, 137 S.Ct. at 552 (brackets and ellipsis omitted; quot-
ing Anderson, 483 U.S. at 639). ‘‘In other words, immunity protects all
but the plainly incompetent or those who knowingly violate the law.’’
Ashcroft, 563 U.S. at 743 (internal quotation marks omitted).



use of their own precedents as “clearly establishing” the law in a given
context. See, e.g., Reichle v. Howards, 566 U.S. 658, 665–66 (2012) (“As-
suming arguendo that controlling Court of Appeals’ authority could be a
dispositive source of clearly established law in the circumstances of this
case . . .”); Carroll v. Carman, 574 U.S. 13, 17 (2014) (citing Reichle, 566
U.S. at 665–66); City & Cty. of San Francisco v. Sheehan, 135 S.Ct. 1765,
1776 (2015) (quoting Carroll, 574 U.S. at 17); Kisela v. Hughes, 138 S.Ct.
1148, 1152–53 (2018) (quoting Sheehan, 135 S.Ct. at 1775).

                                    -9-
      The Supreme Court has emphasized that particularly in excessive
force cases, courts are required to pay “careful attention to the facts and
circumstances of each particular case.” Kisela v. Hughes, 138 S.Ct. 1148,
1152 (2018) (quoting Graham v. Connor, 490 U.S. 386, 396 (1989))
(Whether “an officer has used excessive force requires careful attention
to the facts and circumstances of each particular case, including the se-
verity of the crime at issue, whether the suspect poses an immediate
threat to the safety of the officers or others, and whether he is actively
resisting arrest or attempting to evade arrest by flight.’’). The Court has
repeated that the “‘reasonableness’ of a particular use of force must be
judged from the perspective of a reasonable officer on the scene, rather
than with the 20/20 vision of hindsight.’’ Id. (quoting Graham, 490 U.S.
at 396). Importantly, the ‘‘calculus of reasonableness must embody al-
lowance for the fact that police officers are often forced to make split-
second judgments—in circumstances that are tense, uncertain, and rap-
idly evolving—about the amount of force that is necessary in a particular
situation.’’ Id. (quoting Graham, 490 U.S. at 396–97).

      Plaintiff initially responds to this heavy burden by declaring that
all police officers “are on notice that murdering suicidal suspects violates
the Fourth Amendment.” (Doc. 89, at 8.) This is just the sort of conclu-
sory, generalized assertion that the Supreme Court “has repeatedly told
courts” cannot govern qualified immunity cases. Kisela, 138 S.Ct. at
1152 (quoting Sheehan, 135 S.Ct. at 1775–76). Plaintiff gets closer to the
mark in pointing to a line of Tenth Circuit cases—including Tenorio v.
Pitzer, 802 F.3d 1160 (10th Cir. 2015); Walker v. City of Orem, 451 F.3d
1139 (10th Cir. 2006); Zuchel v. Spinharney, 890 F.2d 273 (10th Cir.
1989); and Estate of Larsen ex rel. Sturdivan v. Murr, 511 F.3d 1255
(10th Cir. 2008). Plaintiff particularly focuses on Tenorio’s statement




                                   - 10 -
that those cases “specifically established that where an officer had rea-
son to believe that a suspect was only holding a knife, not a gun, and the
suspect was not charging the officer and had made no slicing or stabbing
motions toward him, that it was unreasonable for the officer to use
deadly force against the suspect.” Tenorio, 802 F.3d at 1165–66.

      If that were the totality of the circumstances here, Plaintiff’s po-
sition would be strong. But careful attention to the specifics of this case,
as compared to those in the Tenorio line, reveals that the latter do not
squarely support the conclusion “that any reasonable official in [Officer
Traudt’s] shoes would have understood that he was violating” the law.
Plumhoff, 134 S.Ct. at 2023. ‘‘[S]pecificity is especially important in the
Fourth Amendment context, where the Court has recognized that it is
sometimes difficult for an officer to determine how the relevant legal
doctrine, here excessive force, will apply to the factual situation the of-
ficer confronts.’’ Mullenix, 136 S.Ct. at 308 (internal quotation marks
omitted). In excessive force cases, “the result depends very much on the
facts of each case,’’ and thus police officers are entitled to qualified im-
munity unless existing precedent ‘‘squarely governs’’ the specific facts at
issue. Id. at 309 (emphasis in original; internal quotation omitted). None
of the cases cited by Plaintiff squarely govern the situation faced by Of-
ficer Traudt.

      In Tenorio, a relative had called 911 to report an intoxicated male
holding a knife to his own throat. There was no evidence he had harmed
or threatened anyone else at that time, although he apparently had a
violent history. 802 F.3d at 1160. Officers were told he had been drink-
ing and was “mad ’cause we took his beer away from him.” Id. at 1162.
When officers arrived, they entered the home and heard no raised voices
or disturbance. Id. Mr. Tenorio walked into the room “at an average
speed” with “a blank stare” and “carrying a santoku-style kitchen knife

                                   - 11 -
with a three-and-a-quarter-inch blade . . . loosely in his right hand, his
arm hanging by his side, as he walked behind his wife.” Id. at 1163.
When he was about two and one-half steps into the room, officers
shouted to put down the knife four times, and then one officer shot him
and another tased him. Id. “The commands and the shooting lasted two
or three seconds.” Id. The Tenth Circuit held that these facts were ade-
quate to overcome a qualified immunity defense. See id. at 1166. It em-
phasized that Mr. Tenorio’s version of the facts showed that he did not
have enough time to comply with commands to drop the knife, made no
hostile motions towards the officers, held the knife loosely at his side,
was not in striking distance, and was not acting or speaking hostilely
towards the officers or anyone else. Id.

      In Walker, the court confronted a police shooting of a suicidal
man. 451 F.3d at 1157–60. There, although there was a dispute about
whether officers could have reasonably believed he had a gun, Mr.
Walker had only a two-inch blade which, under his version of the facts,
officers could and should have been able to see he was holding to his own
wrist. Id. at 1160. In affirming denial of summary judgment based on
qualified immunity, the court noted that officers were told that the de-
cedent was suicidal but not homicidal, he had made no violent threats
to anyone else, was not acting aggressively, had walked or jogged away
from officers when confronted, and that officers were at least twenty-one
feet away when they began shooting. Id. The officers issued no warnings
before opening fire only twelve seconds after arriving on the scene. Id.

      In Zuchel, the decedent created a disturbance at a McDonald’s
restaurant by kicking the front door and cracking its glass. 890 F.2d at
274. Before the police arrived, Mr. Zuchel left and exchanged words with
four teenagers on bicycles. Id. As the exchange became more heated, Mr.
Zuchel drew something from his pocket that the teenagers believed was

                                  - 12 -
a knife. Id. As the officer approached the area, at least one of the teen-
agers yelled to the officer that the plaintiff had a knife. Id. As Mr. Zuchel
approached the officer, the officer shot and killed him; the “knife” turned
out to be a pair of fingernail clippers. Id. In affirming the district court’s
denial of summary judgment, the circuit noted that the Mr. Zuchel’s ver-
sion of the facts, which he had supported with witness testimony, in-
cluded the following: The distance between the officer and Mr. Zuchel
was approximately ten to twelve feet, and one witness testified that he
“was clearly not close enough to stab” the officer. Id. at 275. Mr. Zuchel
“was neither charging [the officer] nor stabbing at him.” Id. He had
“stopped and was trying to explain what was going on.” Id. (internal
quotation marks omitted). The other officer on scene testified that “she
could not see any weapon in [Mr.] Zuchel’s hand.” Id. One witness heard
the officer say, “shut up or you’re going to die,” while others heard no
warning at all. Id. The circuit court upheld the trial court’s determina-
tion that this version of the facts called into question the immediacy of
the threat facing the officer and thus the legality of the use of force. Id.
at 276.

       Estate of Larsen, to which both parties cite, is a closer fit, and the
court held that the officer in question did not use excessive force. 511
F.3d at 1263–64. Mr. Larsen had called 911 after midnight threatening
to “kill someone or himself.” Id. at 1258. Two officers drove to his house
separately, approached the house from different directions, and con-
fronted Mr. Larsen, who was standing above them on a porch and held
a one-foot knife in his hand. Id. Seeing that Mr. Larsen was armed, both
officers drew their pistols, identified themselves, and commanded him
to put the knife down. Id. Mr. Larsen then raised the knife above his
shoulder with the blade pointed outward and turned towards one of the
officers, who was between seven and twenty feet away, and who again


                                    - 13 -
told him to “drop the knife or I’ll shoot.” Id. Instead, Mr. Larsen turned
and took a step towards that officer, who was on the sidewalk below. Id.
Fearing for his life, the officer fired twice, hitting the Mr. Larsen in the
chest and killing him, while the other officer held his fire. Id. at 1258–
59. In upholding the district court’s grant of summary judgment for the
officer, the circuit concluded that the undisputed facts showed that Mr.
“Larsen did make hostile actions toward [the shooting officer]. . . . [Mr.]
Larsen ignored at least four police commands to drop his weapon and
then turned and stepped toward the officer with a large knife raised in
a provocative motion. Under these circumstances, [the officer] reasona-
bly concluded [Mr.] Larsen posed an immediate threat to his safety.” Id.
at 1263. The court summarized that the undisputed evidence showed
that the officers “were faced with an armed suspect who ignored re-
peated warnings to drop his weapon, and appeared willing and able to
attack.” Id. The court held that the plaintiff’s “speculation and conjec-
ture” that the officers “might have overreacted . . . is insufficient to show
a constitutional violation.” Id. at 1263–64 (emphasis in original).

       The situation here is much more akin to Estate of Larsen than to
the other cases Plaintiff cites. First, few, if any, of the relevant facts (ra-
ther than conclusions or characterizations of the facts) are disputed.8


8      Citing the Court’s earlier ruling on Officer Traudt’s motion to dis-
miss, Plaintiff begins by submitting that the Court has already ruled
that a reasonable jury could find that “an objectively reasonable officer
in Officer Traudt’s position would not have believed that [Mr. Castaway]
posed an immediate threat.” (Doc. 89, at 2.) Therefore, Plaintiff appears
to assume it is unnecessary to support that conclusion with facts at sum-
mary judgment. This is mistaken.
        The Court’s order denying the motion to dismiss was made with
respect to a different legal standard governing “[that] stage of the litiga-
tion.” (Doc. 33, at 13.) In considering a motion to dismiss, the Court is
confined to the well-pleaded allegations in a complaint, must accept
them as true, and determines only whether a plaintiff states a claim
                                    - 14 -
Officer Traudt has provided video, audio, deposition, declaration, expert,
and photographic evidence. Plaintiff, as noted above, has supplied only
the video of the shooting. See supra n.1. It is undisputed that Officer
Traudt was aware before he arrived that Mr. Castaway was not just su-
icidal, but that he had already (not merely threatened to but) poked his
own mother with a knife. He was also told by Ms. Arellano-Black Elk
that Mr. Castaway had approached her carrying a knife.

      Officer Traudt was told of these events and eventually located Mr.
Castaway running around a neighborhood full of children with a twelve-
inch knife. The officer repeatedly commanded him to stop and drop the
knife, but Mr. Castaway ignored these orders and actively resisted ar-
rest by goading the officer to shoot him, before fleeing. When Officer
Traudt caught up, Mr. Castaway emerged from behind a fence, walked
briskly and directly toward him with a raised knife to his neck, still ig-
noring commands to stop and drop the knife, as the children scattered
throughout the area took cover behind Officer Traudt and his partner.
Officer Traudt began to retreat until he backed over a speed bump and
nudged a trash bin in the alley, both of which he could not see. He did
not fire until Mr. Castaway was five to six feet away and still advancing
rapidly, a distance the expert evidence suggests Mr. Castaway could
have covered in less than a second.9 A child at the scene also testified he



plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell
Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). The Court now
must rely on the record—not mere allegations—to determine whether
the Plaintiff has met its burden to show that Officer Traudt’s use of
deadly force was unreasonable under clearly established law. See Thom-
son v. Salt Lake Cty., 584 F.3d 1304, 1312 (10th Cir. 2009) (At “summary
judgment we are beyond the pleading phase of the litigation, [and] a
plaintiff’s version of the facts must find support in the record.”).
9     With the current motion, Officer Traudt has provided the unre-
butted expert report of Jeffery J. Noble. Mr. Noble opined that Plaintiff’s
                                  - 15 -
thought Mr. Castaway would grab him and use him as a hostage to bar-
gain with the police.10

      Plaintiff’s response is largely an attempt to characterize the facts,
not contest them. For example, Plaintiff calls Officer Traudt’s stumbling
as he backed over the speed bump “clumsy” and the fear of a suicidal
subject “unreasonable.” (Doc. 89, at 5, 7.) Plaintiff argues Mr. Castaway
wasn’t “in striking distance” at the time he was shot (Doc. 89, at 7), but
the video of the incident shows exactly how far away he was from Officer
Traudt, and he has offered no evidence to rebut the expert’s conclusions
concerning how much time it would take him to cover that ground. Plain-
tiff declares that Mr. Castaway “made no aggressive moves,” “did not
refuse to comply because he was given no time to comply,” and “made no
hostile motions toward the officers.” (Id. at 7, 9.) There is no record sup-
port for these assertions, and the actual evidence contradicts them.
These are not facts; they are the same sort of “speculation and conjec-
ture” about what Officer Traudt could have done differently that the
Tenth Circuit has held is inadequate to overcome a summary judgment
motion. See Estate of Larsen, 511 F.3d at 1263–64.




6’2” stature means that he could have covered six to eight feet—the ap-
proximate distance between him and Officer Traudt at the time of the
shooting—in a single step or a lunge and in less than one second. Be-
cause of this, Mr. Noble concluded that a de-escalation attempt, by using
a Crisis Intervention Technique, would have been unfeasible. (See gen-
erally Doc. 83-9.)
10      Plaintiff argues this is irrelevant, as Officer Traudt was unaware
of the child’s perspective at the time of the shooting. This misses the
point, however. The testimony is not relevant to Officer Traudt’s subjec-
tive beliefs, but others’ fear is relevant to support the proposition that
an objective observer would believe Plaintiff posed an imminent threat.
Even without this testimony, however, the result would be the same, so
this is not a material fact.

                                   - 16 -
      The only actually disputed fact is whether Mr. Castaway had be-
gun to move the knife from his throat, as Officer Traudt stated he be-
lieved. This may be disputed,11 but it is not material. Viewing the evi-
dence in the light most favorable to the Plaintiff and assuming the knife
was always at Mr. Castaway’s own throat, the result is the same. Officer
Traudt was faced with a situation in which it was objectively reasonable
to use deadly force. See id. Viewing these facts without the benefit of
hindsight, it was reasonable for him to believe that he and the children
behind him were in at least as much danger, and faced a threat at least
as immediate, if not more, than the officer in Estate of Larsen.

      Mr. Castaway was shot forty-two seconds into the foot chase, dur-
ing which he had multiple opportunities to obey commands to stop and
drop the knife. He had already used the knife to threaten and assault
his mother and made multiple aggressive and hostile moves and threats
to others and to the officers. He ran with the knife into a crowded area,
scattering children and others. It is undisputed that Mr. Castaway was
approaching Officer Traudt, faster than the latter could retreat, with a
knife raised at least to shoulder-level, and the officer had only seconds
to react. The officer knew children and others were behind him, and
when he stumbled and hit the trash bin, it was not unreasonable for him
to think he either might trip or had limited room to retreat further.



11      The video shows that Plaintiff was moving toward Officer Traudt
faster than the officer was backing up. Because Plaintiff’s back is turned
toward the camera, the Court cannot verify whether he moved the knife
away from his own neck. (See Doc. 83-7, at 00:35–00:38.) One of the chil-
dren who witnessed the shooting testified: “I think he had -- I think he
had, like, a knife on his neck. . . . I think he was just, like, probably
moving it up and down and stuff, but I can’t remember if he actually,
like, pointed it to the officers. I’m not too sure about that. But I think he
had it on his neck and he was just playing with it up and down and
stuff.” (Doc. 83-8, at 17:13–18:8.)

                                   - 17 -
      While it is true that some facts of this case are similar to those in
the Zuchel-Walker-Tenorio line, the totality of the circumstances is sig-
nificantly different. The Court cannot say that those cases are so analo-
gous to have “placed the statutory or constitutional question beyond de-
bate.” White, 137 S.Ct. at 551. Mr. Castaway’s having already used the
knife on someone else, his running into a crowded area, his refusal for
nearly forty seconds to drop the knife, his sudden turn towards the of-
ficers and rapid approach, and the officer’s backing up until stumbling
before shooting all distinguish this case from those in which qualified
immunity has been overcome. Given the quickly changing, unpredicta-
ble situation Officer Traudt faced, it cannot be said “that any reasonable
official in his shoes would have understood that he was violating” the
Constitution. Sheehan, 135 S.Ct. at 1774. At worst, Officer Traudt was
operating in the ‘‘hazy border between excessive and acceptable force’’
in which qualified immunity protects officers from liability. Saucier, 533
U.S. at 206.

      The Supreme Court’s recent decision in Kisela v. Hughes further
supports this conclusion. The circumstances the defendant officer con-
fronted in that case were, if anything, less dangerous than those facing
Officer Traudt. After a 911 call about a woman “hacking a tree with a
kitchen knife,” officers responded and were told by a witness that the
woman had been acting erratically. 138 S.Ct. 1148, 1150–51. Ms.
Hughes emerged from a house nearby “carrying a large knife at her
side.” Id. at 1151. She walked toward another woman (Ms. Chadwick),
and stopped six feet from her. The officers, who were on the other side
of a chain link fence, pulled their weapons and at least twice told Ms.
Hughes to drop the knife. Id. Ms. Hughes “appeared calm, but she did
not acknowledge the officers’ presence or drop the knife.” Id. Officer
Kisela dropped to the ground to get a clear shot and fired four times,


                                  - 18 -
striking Ms. Hughes. Id. It turned out that Hughes had a history of men-
tal illness, that she and Ms. Chadwick had been arguing over a $20 debt,
and that Ms. Hughes had been threatening to kill Ms. Chadwick’s dog,
but “officers knew none of this.” Id.

      The court of appeals held that the officer was not entitled to qual-
ified immunity. The Supreme Court reversed, holding that “this is far
from an obvious case in which any competent officer would have known
that shooting Hughes to protect Chadwick would violate the Fourth
Amendment.” Id. at 1153. The Court emphasized that where “the police
believed (perhaps mistakenly), that the man posed an immediate threat
to others” qualified immunity should attach. Id.

      While a judicial decision that comes after an officer’s actions can-
not serve to “clearly establish” the law governing those prior actions, see
id., a United State Supreme Court decision holding that the law was not
clearly established even in 2018 is, at the very least, instructive regard-
ing what Officer Traudt should have known.12 Indeed, Kisela is largely
an application of a 1989 case, Graham v. Connor. As noted above, the
Court there listed the major factors to consider in these cases as “includ-
ing the severity of the crime at issue, whether the suspect poses an im-
mediate threat to the safety of the officers or others, and whether he is
actively resisting arrest or attempting to evade arrest by flight.” 490
U.S. at 396. Each of those factors even more strongly weighs in favor of
Officer Traudt than they did the officer in Kisela. Mr. Castaway had
threatened and used a deadly weapon on his own mother and threatened
numerous others, including children; this is undoubtedly a severe crime.
His running into a crowded residential area, then quickly approaching


12    Kisela was issued in April 2018, so the Court did not have its guid-
ance when it denied Officer Traudt’s motion to dismiss.

                                   - 19 -
officers with a knife (no matter where it was held) made it reasonable to
believe he posed an immediate threat to the officers and others. And Mr.
Castaway was also actively resisting arrest and attempting to evade ar-
rest by flight.

       Plaintiff here asks the Court to do precisely what the Kisela Court
admonished the lower court for doing: taking a prior circuit decision
denying qualified immunity and reading it “too broadly in deciding
whether a new set of facts is governed by clearly established law.” Id. at
1154. Just as in that case, it would be far too broad a reading of the
Tenorio line of cases to hold that they make this an “an obvious case in
which any competent officer would have known that shooting” Mr. Cast-
away would violate the Fourth Amendment. See id. at 1153.

       That Mr. Castaway died in this way is undoubtedly a tragedy. But
the question before the Court is not whether Officer Traudt could or per-
haps even should have taken different action. That is the sort of hind-
sight-based speculation and conjecture that does not suffice to show a
constitutional violation. The legal question is whether it was clearly es-
tablished that the Constitution required him to do so, and the answer to
that is no. Officer Traudt is therefore entitled to qualified immunity.




                                  - 20 -
                         CONCLUSION

      For the foregoing reasons, the Court determines that Officer
Traudt is entitled to qualified immunity and GRANTS his motion for
summary judgment (Doc. 83).




      Dated: December 9, 2019.            BY THE COURT:



                                          _______________________
                                          Daniel D. Domenico
                                          United States District Judge




                                 - 21 -
